EXHIBIT 10.41 FOURTH AMENDMENT TO LEASE THIS FOURTH AMENDMENT TO LEASE (the “Amendment”) dated this 26th of November, 2012 amends that certain Lease dated July 24, 2007 and amended on November 4, 2008, March 2, 2012 and June 15, 2012 by and between BIOLIFE SOLUTIONS, INC. (“Tenant”) and MONTE VILLA FARMS LLC (“Landlord”) (the “Lease”) in the project known as “Monte Villa Farms” located in Bothell, Washington. RECITALS WHEREAS, Tenant is desirous of leasing additional square footage, and Landlord is desirous of leasing both additional square footage to Tenant on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the above recitals and other good and valuable consideration, the receipt and sufficiency of which is acknowledged by each of the parties hereto, Landlord and Tenant agree to amend the Lease as follows: 1. The fifth Whereas paragraph shall be amended to read as follows: “WHEREAS, Tenant has leased approximately 7,169 rentable square feet of office space as shown on Exhibit C.1 attached hereto (the "Office Expansion Premises"), approximately 6,031 rentable square feet of the first floor of the Production Building as shown on Exhibit C.2 attached hereto ("Clean Room Premises") and 7,561 rentable square feet in the Production Building as shown on Exhibit C.4 attached hereto (“Production Expansion Premises”), Tenant is desirous of leasing approximately 5,103 rentable square feet of additional space of the Production Building as shown on Exhibit C.5 (“Cleanroom Support Premises”), and Landlord is desirous of leasing the Cleanroom Support Premises to Tenant on the terms and conditions set forth herein.The Clean Room Premises, the Office Expansion Premises, the Production Expansion Premises and the Cleanroom Support Premises shall be collectively known as the “Demised Premises”.The rentable square footage of the Clean Room Premises will be adjusted per BOMA based on the changes to the first floor of the Production Building made by this Amendment. The revised total rentable square footage of leased space shall be approximately 25,864 square feet, or as otherwise measured according to BOMA standard. 2. Paragraph 1.1.(b) shall be added to read as follows: “The Commencement Date for the Cleanroom Support Premises shall be upon completion of the Tenant Improvement (to be completed by March 31, 2013), contingent on plans being approved by the City of Bothell. 3. Paragraph 1.1.(c) shall be added to read as follows: “The Expiration Date for the Demised Premises shall be July 31, 2021.” 1 4. Delete Paragraph 12 of the Second Amendment to Lease, and replace with: “Tenant shall have two (2) five (5) year renewal options from August 1, 2021 to July 31, 2026 and from August 1, 2026 to July 31, 2031 for the Demised Premises according to the terms specified in Paragraph 35 of the Lease.” 5. Paragraph 13, line 2 of the Second Amendment to Lease, delete “(June 30, 2018)” and insert “(July 31, 2018)”. 6. Paragraph 1.2, line 4, delete “C and C.1, C.2 and C.3” and insert “C, C.1, C.2, C.4 and C.5”. 7. In Paragraph 1.2, add to the end of the paragraph: “5,103 RSF in the Cleanroom Support Premises (Exhibit C.5)” 8. Paragraph 1.3, line 14, delete “thirty (30)” and insert “thirty five (35)”. 9. Paragraph 2.6 (a) line 3, delete “20,761” and insert “25,864”. Paragraph 2.6(a) line 5, delete “7.34%” and insert “9.14%”. Tenant will be allowed early access for two weeks at no charge (for the spaces added to the Lease under this expansion) for the purpose of installing cabling, furniture or other tenant fixtures.Tenant shall not be required to pay for utility or elevator charges during its early access period. Exhibit B.3 shall be replaced by Exhibit B.4. Exhibit D.3 shall be added, defining the Tenant Improvement for the Cleanroom Support Premises. Other than set forth above, all terms and conditions of the lease remain in full force and effect. The parties hereby reaffirm and confirm such terms and conditions.This agreement may be executed in several counterparts, each of which shall be an original, but all of which shall constitute one and the same instrument.Facsimile copies will be considered originals. TENANT BIOLIFE SOLUTIONS, INC. a Delaware corporation LANDLORD MONTE VILLA FARMS LLC, A Washington limited liability company By: /S/ Daphne Taylor By: /S/ Robert E. Hibbs Name: Daphne Taylor Its: Chief Financial Officer Name: Robert E. Hibbs Its Manager 2 EXHIBIT B.4 BASIC ANNUAL RENT Base Rent Amortized TI TOTAL January - July 2013 $ $ $ Aug 2013 - July 2014 $ $ $ Aug 2014 - Jan 2015 $ $ $ Feb 2015 - July 2015 $ $
